Title: To Thomas Jefferson from Jonathan Williams, 24 August 1806
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir
                            
                            Fort Jay August 24 1806
                        
                        When I was last at West Point, the Gentlemen of the Corps of Engineers and military academy met together, and
                            unanimously requested me to prepare a memorial and petition to be signed by them, and presented to Congress at their next
                            Session, praying that a Chaplain may be added to that Institution.
                        The Secretary of War has not been able to comply with a request made to him some time since, the Law making
                            no Provision of that kind. 
                  I have thought it prudent and proper, as a preparatory step to ask your advice upon this
                            Subject; feeling, a reluctance to trouble the national Counsel with any matter that can be so modified as to come within
                            reach of Executive Authority; and if you would please to authorize an additional mathematical Teacher, some young
                            unsettled Clergyman might probably be found, who, for the emoluments of one Office, would perform the duties of both: If
                            you prefer the other mode I shall prepare the Memorial.
                        Permit me Sir to solicit your kind attention to the inclosed Copy of a Letter circumstances have compelled
                            me to write to the Secretary of War, and to request that your decision upon the Subject of it may be made known to the War
                            Department. 
                  I have the honour to be with the utmost deference & respect Sir Your most obedient & devoted
                            Servant
                        
                            Jona Williams
                            
                            Lt Col Comdt of Engineers
                        
                    